      Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 1 of 24




         IN THE UNITED STATES DISTRICT COURT
       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VIOLET EMMA PETERS,

                    Plaintiff,        CIVIL ACTION NO. 3:19-cv-01672

            v.                        (SAPORITO, M.J.)

ANDREW SAUL, Commissioner of
Social Security,

                   Defendant.

                           MEMORANDUM

      This is an action brought under 42 U.S.C. §405(g), seeking judicial

review of the Commissioner of Social Security’s final decision denying

Violet Emma Peters’s claim for supplemental security income benefits

under Title XVI of the Social Security Act. The parties have consented

to the jurisdiction of the undersigned United States Magistrate Judge

pursuant to the provisions of 28 U.S.C. §636(b) and Rule 72(b) of the

Federal Rules of Civil Procedure.

      For the reasons stated herein, we will AFFIRM the decision of the

Commissioner.

I.   Background and Procedural History

     Violet Emma Peters is an adult individual born March 1, 1956.
       Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 2 of 24




Peters was fifty-three years old at the time of the alleged onset of

disabilityJanuary 1, 2010.

      On October 12, 2016, Peters protectively filed an application for

benefits under Title XVI of the Social Security Act alleging disability as

of January 1, 2010. In her application, Peters alleged that the following

impairments prevent her from engaging in any work: fibromyalgia,

trigeminal neuralgia, thyroid disorder, pain and swelling in knees, pain

and swelling in feet, osteoarthritis in all joints, depression, difficulty

sleeping at night, and ongoing skin cancer all over body. (Tr. 334).

Peters’s claim was initially denied on February 28, 2017. Thereafter, she

filed a timely request for an administrative hearing. Her request was

granted. Peters appeared and testified before Administrative Law Judge

(“ALJ”) Scott M. Staller on April 23, 2018, in Harrisburg. Peters was

unrepresented by counsel at the hearing.           In addition, impartial

vocational expert (“VE”) Sheryl Bustin also appeared and testified during

the administrative hearing.

      On September 12, 2018, the ALJ denied Peter’s application for

benefits in a written decision. On November 7, 2018, Peters sought

further review of her claim by the Appeals Council, but her request was


                                     2
         Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 3 of 24




denied on August 5, 2019.         This makes the ALJ’s September 2018

decision the final decision subject to judicial review by this Court.

Peters filed a timely complaint in this Court on September 27, 2019.

(Doc. 1). In her complaint, Peters alleges that the final decision of the

Commissioner is not in accordance with the law and is not supported by

substantial evidence.

        On December 3, 2019, the Commissioner filed his answer, in which

he maintained that the ALJ’s decision was made in accordance with the

law and is supported by substantial evidence. (Doc. 4). This matter has

been fully briefed by the parties and is ripe for decision. (Docs. 13, 14).

II. Statement of Facts

        At the time of the administrative hearing, Peters was sixty-two

years old and resided with her husband and her brother in Lebanon,

Pennsylvania, which is in the Middle District of Pennsylvania. (Tr. 233,

333).

        Peters’s past work includes work as a housekeeper and as a cleaner.

(Tr. 354). Peters’s age at the time of her alleged onset of disability makes

her an individual “closely approaching advanced age” under the

Commissioner’s regulations, whose age would be considered along with


                                       3
         Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 4 of 24




any severe impairments which may seriously affect the ability to adjust

to other work.

        Peters stated that she suffers from osteoarthritis that affects all of

her joints. She cannot stretch out her arms all the way, her knees lock

up, and when she walks she suffers with severe pain in her hips and feet.

She stated she has constant in pain in her lower back. In addition, the

pain moves to her hips and upper back. (Tr. 235).

        Peters testified that she suffers from fibromyalgia and has trouble

sitting for long periods of time because her body gets stiff and then she

has a hard time getting motivated. (Tr. 236).

        Peters testified that she treats with Anthony G. Helwig, DO, at

WellSpan Orthopedics.        She stated that she is flat-footed, she has

tendonitis, fasciitis, bunions, and her left leg is constantly numb. (Tr.

236).

        In addition, Peters testified that an EMG performed showed that

she has a pinched nerve in her back. (Tr. 237). The record does not

contain an EMG report.

        At the time of the administrative hearing, Peters’s medications

included: propranolol, Amitriptyline, aspirin, diclofenac, levothyroxine,


                                       4
       Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 5 of 24




magnesium, and sertraline. Peters testified that her medications help

relieve her symptoms to a point, but they also make her groggy and tired.

(Tr. 237-38).

     Peters testified that she suffers from irritable bowel syndrome. At

the time of the hearing, she was seeing her family physician for this issue.

Peters suffers with depression due to her constant pain. She stated that

she has trouble walking because of her back and feet. (Tr. 238).

     Peters stated that she takes naps during the day. She also tends to

do a lot of sitting and lying down throughout the day. She gets up and

does what she can around the house, but she needs to take breaks. (Tr.

239). She stated that she has trouble sleeping because her knees lock up

and then she has to sit up in order to roll over.

     In a Function Report dated January 1, 2017, Peters stated that she

cares for her handicapped brother. She makes sure he gets dressed, eats,

and she is responsible for knowing where he is throughout the day. (Tr.

343, 359).

     She stated that she is able to dress and bathe/shower herself. She

cooks meals, washes dishes, loads and unloads the dishwasher, vacuums,

does laundry, and grocery shops. She is unable to take out the trash,


                                     5
       Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 6 of 24




garden, or mow the lawn. (Tr. 241). She stated that she enjoys watching

television and doing puzzles. (Tr. 347).

II. Legal Standards

      When reviewing the denial of disability benefits, the Court’s review

is limited to determining whether those findings are supported by

substantial evidence in the administrative record. See 42 U.S.C. § 405(g)

(sentence five); id. § 1383(c)(3); Johnson v. Comm’r of Soc. Sec., 529 F.3d

198, 200 (3d Cir. 2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D.

Pa. 2012). Substantial evidence “does not mean a large or considerable

amount of evidence, but rather such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Pierce v.

Underwood, 487 U.S. 552 (1988). Substantial evidence is less than a

preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence

is not substantial evidence if the ALJ ignores countervailing evidence or

fails to resolve a conflict created by the evidence. Mason v. Shalala, 994

F.2d 1058, 1064 (3d Cir. 1993). In an adequately developed factual record,

substantial evidence may be “something less than the weight of the

evidence, and the possibility of drawing two inconsistent conclusions


                                     6
       Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 7 of 24




from the evidence does not prevent [the ALJ’s decision] from being

supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966). “In determining if the Commissioner’s decision

is supported by substantial evidence the court must scrutinize the record

as a whole.” Leslie v. Barnhart, 304 F7. Supp. 2d 623, 627 (M.D. Pa.

2003). The question before the Court, therefore, is not whether the

claimant is disabled, but whether the Commissioner’s finding that he or

she is not disabled is supported by substantial evidence and was reached

based upon a correct application of the relevant law. See Arnold v. Colvin,

No. 3:12-CV-02417, 2014 WL 940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t

has been held that an ALJ’s errors of law denote a lack of substantial

evidence.”) (alterations omitted); Burton v. Schweiker, 512 F. Supp. 913,

914 (W.D. Pa. 1981) (“The [Commissioner]’s determination as to the

status of a claim requires the correct application of the law to the facts.”);

see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that

the scope of review on legal matters is plenary); Ficca, 901 F. Supp. 2d at

536 (“[T]he court has plenary review of all legal issues . . . .”).

      To receive disability benefits, a claimant must demonstrate an

“inability to engage in any substantial gainful activity by reason of any


                                       7
       Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 8 of 24




medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C.

§ 1382c(a)(3)(A); see also 20 C.F.R. § 416.905(a). To satisfy this

requirement, a claimant must have a severe physical or mental

impairment 1 that makes it impossible to do his or her previous work or

any other substantial gainful activity 2 that exists in the national

economy. 42 U.S.C. § 1382c(a)(3)(B); 20 C.F.R. § 416.905(a).

The Commissioner follows a five-step sequential evaluation process in

determining whether a claimant is disabled under the Social Security

Act. 20 C.F.R. § 416.920(a). Under this process, the Commissioner must

determine, in sequence: (1) whether the claimant is engaged in

substantial gainful activity; (2) whether the claimant has a severe

impairment; (3) whether the claimant’s impairment meets or equals a




1
 A “physical or mental impairment” is an impairment resulting from
“anatomical, physiological, or psychological abnormalities which are
demonstrable by medically acceptable clinical and laboratory diagnostic
techniques.” 42 U.S.C. § 1382c(a)(3)(D).
2 “Substantial gainful activity” is work that (1) involves performing

significant or productive physical or mental duties, and (2) is done (or
intended) for pay or profit. 20 C.F.R. § 416.910.
                                     8
       Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 9 of 24




listed impairment; 3 (4) whether the claimant is able to do past relevant

work, considering his or her residual functional capacity (“RFC”); 4 and

(5) whether the claimant is able to do any other work, considering his or

her RFC, age, education, and work experience. Id. The claimant bears

the   initial   burden   of   demonstrating   a   medically   determinable

impairment that prevents him or her from doing past relevant work. 42

U.S.C. § 423(d)(5); id. § 1382c(a)(3)(H)(i); 20 C.F.R. § 416.912; Mason,

994 F.2d at 1064. Once the claimant has established at step four that he

or she cannot do past relevant work, the burden then shifts to the

Commissioner at step five to show that jobs exist in significant numbers

in the national economy that the claimant could perform consistent with

his or her RFC, age, education, and past work experience. 20 C.F.R.

§ 416.912(f); Mason, 994 F.2d at 1064.




3 An extensive list of impairments that warrant a finding of disability
based solely on medical criteria, without considering vocational criteria,
is set forth at 20 C.F.R., Part 404, Subpart P, Appendix 1.
4 “Residual functional capacity” is the most a claimant can do in a work

setting despite the physical and mental limitations of his or her
impairment(s) and any related symptoms (e.g., pain). 20 C.F.R.
§ 416.945(a)(1). In assessing a claimant’s RFC, the Commissioner
considers all medically determinable impairments, including those that
are not severe. Id. § 416.945(a)(2).
                                     9
      Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 10 of 24




III. Discussion

    A. The ALJ’s decision denying Peters’s claim for supplemental
       security income.

      In his September 12, 2018, decision denying Peters’s claim, the

ALJ evaluated Peters’s application for benefits at each step of the

sequential process. At step one, the ALJ found that Peters did not engage

in substantial gainful activity since October 12, 2016. (Tr. 217). At step

two, the ALJ found the following impairments were medically

determinable and severe during the relevant period:            pes planus,

osteoarthritis, fibromyalgia, and lumbar degenerative disc disease. (Tr.

217). At step three, the ALJ found that Peters did not have an

impairment or combination of impairments that met or medically

equaled the severity of an impairment listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1, during the relevant period. (Tr. 219).

      Between steps three and four, the ALJ assessed Peters’s RFC. The

ALJ found that Peters had the capacity to perform light work except she:

“can occasionally climb ramps or stairs, but never climb ladders, ropes,

or scaffolds. She can occasionally balance, stoop, kneel, crouch or crawl.”

(Tr. 220).



                                    10
      Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 11 of 24




      The ALJ’s conclusion at step four of the sequential evaluation

process was based on all of Peters’s symptoms and to the extent to which

the symptoms can reasonably accepted as consistent with the objective

medical evidence and other evidence, based on the requirements of 20

C.F.R. § 416.929 and Social Security Ruling 16-3p. In addition, the ALJ

also considered the opinion evidence in accordance with the requirements

of 20 C.F.R. § 416.927 and factoring in the above-quoted RFC assessment

and the VE’s testimony. (Tr. 220).

      At step four, the ALJ found that Peters was able to perform her

past relevant work as a cleaner and housekeeper. The ALJ also found

that her previous work does not require the performance of work-related

activities that were precluded by her RFC. (Tr. 223). The ALJ noted that

the occupation of cleaner, housekeeper, DOT #323.687-014, is a light

occupation with no restrictions as to the physical demands, mental

demands, and social interactions found in Peters’s RFC. The ALJ found

that Peters was able to perform her past relevant work as actually and

generally performed. (Tr. 223).

     Because the ALJ found that Peters was capable of performing her

past relevant work, the ALJ did not proceed to Step Five.


                                     11
       Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 12 of 24




            a. Substantial evidence supports the limitations set
               forth regarding both exertional and non-exertional
               limitations.

     Peters asserts that the ALJ made errors when evaluating her

symptoms. Peters argues that the ALJ failed to include her exertional

limitations due to pens planus, osteoarthritis, fibromyalgia, and lumbar

degenerative disc disease and her non-exertional limitations due to basal

cell carcinoma, obesity, irritable bowel syndrome, and depression when

setting forth the RFC. (Doc. 13, at 11,17).

      The Commissioner’s regulations explain how an ALJ evaluates a

claimant’s testimony regarding how symptoms affect the ability to work:

      In determining the extent to which your symptoms, such as
      pain, affect your capacity to perform basic work activities, we
      consider all of the available evidence described in paragraphs
      (c)(1) through (c)(3) of this section. We will consider your
      statements about the intensity, persistence, and limiting
      effects of your symptoms, and we will evaluate your
      statements in relation to the objective medical evidence and
      other evidence, in reaching a conclusion as to whether you are
      disabled. We will consider whether there are any
      inconsistencies in the evidence and the extent to which there
      are any conflicts between your statements and the rest of the
      evidence, including your history, the signs and laboratory
      findings, and statements by your medical sources or other
      persons about how your symptoms affect you. Your symptoms,
      including pain, will be determined to diminish your capacity
      for basic work activities to the extent that your alleged
      functional limitations and restrictions due to symptoms, such
      as pain, can reasonably be accepted as consistent with the

                                     12
      Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 13 of 24




     objective medical evidence and other evidence.

20 C.F.R. § 416.929(c)(4).

     A claimant’s allegation of a symptom is not enough to establish an

impairment or disability. 20 C.F.R. § 416.929(a); Prokopick v. Comm’r of

Soc. Sec., 272 Fed. App’x 196, 199 (3d Cir. 2008) (“[u]nder the regulations,

an ALJ may not base a finding of disability solely on a claimant’s

statements about disabling pain”).        An ALJ is permitted to reject a

claimant’s subjective testimony as long as he or she provides sufficient

reasons for doing so. Prokopick, 272 Fed. App’x at 199 (citing Schaudeck

v. Comm’r of Soc. Sec., 181 F.3d 429, 433 (3d Cir.1999), and Soc. Sec.

Ruling 96-7p, 1996 WL 374186.).

     Under Social Security Ruling 16-3p, once the ALJ has found that a

medically determinable impairment is established, the ALJ evaluates the

claimant’s allegations about the intensity, persistence, or functionally

limiting effect of her symptoms against the evidence of record. Soc. Sec.

Ruling 16-3p, 2016 WL 1119029, at *4. This evaluation requires the ALJ

to examine the entire record, including objective medical evidence,

plaintiff’s testimony, and any other relevant evidence.

    Upon review of these assignments of error, the ALJ did consider all


                                     13
      Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 14 of 24




of Peters’s symptoms in accordance with the regulations and he reviewed

treatment notes and medical opinions in making his assessment. (Tr.

218-23).

      Here, the ALJ considered all of Peters’s symptoms along with the

evidence of record and concluded that Peters’s medically determinable

impairments could reasonably be expected to cause her alleged symptoms

but her statements concerning the intensity, persistence, and limiting

effects of those symptoms were not entirely consistent with the medical

and other evidence in the record for the reasons explained in his decision.

(Tr. 222).

      However, an ALJ will not reject testimony about the intensity,

persistence, or limiting effects of a symptom solely because it is not

substantiated by objective evidence. 20 C.F.R. § 416.929(c)(3). Instead,

the ALJ will evaluate the extent to which any unsubstantiated symptoms

can be credited based on the following factors: the claimant’s daily

activities; the location, duration, frequency, and intensity of the

claimant’s pain or other symptoms; any factor that precipitates or

aggravates the claimant’s pain or other symptoms; the type, dosage,

effectiveness, and side effects of any medication the claimant takes or has


                                    14
      Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 15 of 24




taken to alleviate his or her pain or other symptoms; any treatment,

other than medication, the claimant receives or has received for relief of

his or her pain or other symptoms; any measures the claimant uses or

has used to relieve his or her pain or other symptoms, and any other

factors concerning functional limitations and restrictions due to pain or

other symptoms. 20 C.F.R. § 416.929(c)(3).

    A claimant’s RFC assessment is a reflection of the most a claimant

can still do despite the limitations resulting from his or her medically

determinable severe and non-severe impairments. 20 C.F.R. § 416.945.

The ALJ uses his or her RFC assessment at the fourth step of the

sequential evaluation process to determine whether a claimant can

engage in his or her past relevant work. 20 C.F.R. § 416.945(a)(5)(i).

Where an RFC assessment is incorrect, or incomplete, it undermines the

ALJ’s conclusion at step four of the sequential evaluation process. See

Soc. Sec. Ruling 96-8p, 1996 WL 374184 at *4 (recognizing that the

failure to make a function by function assessment at step four could

result in the adjudicator overlooking some of an individual’s restrictions

and could lead to an erroneous finding that an individual is not disabled).

    The ALJ points out Peters’s alleged physical problems which


                                    15
       Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 16 of 24




included flat feet, chronic pain, muscle stiffness, weakness, balancing

problems, decreased range of motion, and fatigue. He noted Peters’s pain

in her lower back, knee pain, foot pain, and diffuse pain throughout her

body. Peters indicated that these symptoms affect her lifting, squatting,

bending, standing, reaching, walking, and using her hands. In addition,

Peters alleged that she is limited to carrying five pounds, and that she

would only be able to walk two blocks. She stated that she takes her

brother with her when she shops because he helps carry her items. She

uses a wrist and knee brace, along with support socks for joint pain. (Tr.

221, 348).

     To support his decision, the ALJ pointed to a 2013 MRI study of the

lumbar spine which showed degenerative disc disease.          Radiographic

studies showed bilateral pes planus. (Tr. 391, 800). In August of 2015 and

2016, an emergency room physician found that musculoskeletal chest

pain was an exacerbation of fibromyalgia.           Peters complained of

headaches, but tests ruled out neurologic etymology which too was

associated with fibromyalgia. (Tr. 29, 393-97, 432-33). Peters received

routine and conservative care which included muscle relaxants and pain

medications. (Tr. 422).


                                     16
       Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 17 of 24




     The ALJ noted that Peters complained of diffuse myalgias

throughout her body.       Her neck and shoulders revealed subjective

tenderness to deep palpation. The ALJ pointed to examiners who noted

that she was relatively comfortable and in no acute distress during

examinations.   Peters’s   primary    care   provider   prescribed       Elavil

(amitriptyline) and Voltaren (diclofenac) for pain caused by her

fibromyalgia. (Tr. 1024-25). She was unable to tolerate physical therapy.

(Tr. 1118). When examined for lower back pain, Peters jumped when the

examiner palpated paraspinal muscles at L5, but there was no tenderness

to the lumbar spinous process, and straight leg raise test was negative.

(Tr. 1111).

     An April 2018 examination found no tenderness of the lower back but

reduced range of motion of the lumbar spine. (Tr. 1132). The EMG study

showed mild to moderate chronic left L5 radiculopathy. (Tr. 1133). Peters

continued to report headaches, back pain, neck pain, numbness, and

weakness. (Tr. 1119).

     When reviewing Peters’s complaints of chronic foot pain, the ALJ

pointed out that examinations found normal range of motion and normal

strength. Peters walked with normal gait. (Tr. 484-87). Lebanon Valley


                                     17
       Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 18 of 24




Foot & Ankle Center diagnosed plantar fasciitis. She received cortisone

injections for pain from plantar fasciitis of the left foot. (Tr. 468).

Examination of her feet found no edema or deformity. She had pain to

palpation of the ankle and foot; the examiner found the pain was out of

proportion to palpation. (Tr. 1096). She had full passive range of motion

and limited active range of motion in the left foot. She reported extreme

pain on light palpation of the left ankle. Although when holding the ankle

during knee examination, she did not respond to the pressure on the ankle

and instead complained of left knee pain. (Tr. 1123). An arch support

helped alleviate the foot pain. (Tr. 1131).

     The ALJ also pointed to a consultative examination by Ziba

Monfared, M.D., who found similar findings as the treating providers. Dr.

Monfared found that Peters was in no acute distress. She walked with

normal gait as well as on her toes. She did not walk on heels due to heel

pain. She only squatted fifty percent due to her back pain. She did not

need help moving about the examination room or transferring from sitting

to standing. Her joints were stable and non-tender. Dr. Monfared noted

that she was unable to evaluate trigger points as Peters claimed she had

pain everywhere on her body. Her strength was normal in upper and


                                     18
       Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 19 of 24




lower extremities.    Hand and finger dexterity was intact, and grip

strength was normal. X-rays found degenerative changes of the lumbar

spine with moderate degenerative spondylosis at L2-3 and L3-4 and disc

spaces narrowing at L1-2 and L4-5. (Tr. 959-76).

    The ALJ found that the objective medical records support the

limitations. The clinical examinations found generally normal strength

and ranges of motion with occasional restriction due to pain that

improved.      Peters received routine conservative care that included

medication as well as injections that stabilized and improved her

symptoms. In fact, the ALJ stated that Dr. Monfared’s examination was

similar to that of the treating provider showing normal strength, and mild

decreases in range of motion despite the alleged extreme pain. (Tr. 222).

    The ALJ mentioned hyperlipidemia and hypothyroidism and pointed

out that the medication generally controlled these conditions. Also, the

ALJ noted that Peters has a history of basal cell skin carcinoma which is

followed by a dermatologist. The ALJ noted that the carcinoma and

treatment did not cause more than minimal limitations in work-related

functioning.    In addition, the ALJ considered Peters’s obesity in his

decision. Social Security Rulings 00-3 and 02-1 require that an ALJ


                                     19
       Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 20 of 24




consider obesity in determining whether claimants have medically

determinable impairments that are severe, whether those impairments

meet or equal any listing, and, finally, in determining the RFC. The ALJ

reviewed the reported height and weight of Peters and pointed out that

Peters’s medical providers did not note more than a minimal restriction

on her ability to perform work-related activities due to obesity. (Tr. 218).

      The ALJ reviewed and evaluated Peters’s major depressive disorder

under Listing 12.04. Pointing to routine and conservative care from her

primary care provider without the need for intensive and extensive

mental health treatment. The ALJ found that each of these impairments

caused no more than minimal limitations in Peters’s ability to perform

work related activities.

      In addition, the ALJ found that Peters’s lumbar degenerative disc

disease did not meet the criteria of Listing 1.04, explaining in his opinion

in detail as to why it did not meet the Listing. The ALJ evaluated

Peters’s pes planus under Listing 1.02 and again found that she did not

meet or medically equal the requirements of this Listing, discussing his

reasoning.




                                     20
       Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 21 of 24




      In the end, the ALJ found that the medical evidence of record

supported the residual functional capacity assessment. The ALJ pointed

out that while the record established Peters’s medically determinable

impairments, the medical evidence of record did not support the degree

of symptoms, flat feet, chronic pain, muscle stiffness, weakness,

balancing problems, decreased range of motion, and fatigue and resulting

functional limitations alleged by her. He noted that Peters’s treatment

had been essentially routine and conservative with no significant

objective findings documented by the treating providers despite Peters’s

significant subjective allegations. In addition, Peters has admitted the

capacity to engage in certain activities that are suggestive of a greater

functional capacity than alleged, rendering her allegations of debilitating

limitations less persuasive.


    The ALJ accommodated for the residual functional capacity with

regard to her functional limitations through the limitation to light work

with occasional climbing of ramps and stairs and no climbing of ladders,

ropes, or scaffolds and only occasional balancing, stooping, kneeling,

crouching, or crawling. The ALJ found that there was no indication in the

records that Peters was more limited than found in her residual functional

                                     21
       Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 22 of 24




capacity.

    The ALJ found that the medical records supported the limitation

given in Peters’s RFC.      The objective clinical examinations showed

generally normal strength and ranges of motion with occasional

restriction due to pain were not supported by examination findings. She

continued to receive routine and conservative care despite her allegations

of extreme pain.      Additionally, the ALJ also considered Peters’s

statements concerning the intensity, persistence and limiting effects of

the symptoms in accordance with Social Security Ruling 16-3p and found

that the statements were not consistent with the record.

    The ALJ found that the objective medical evidence does not support

Peters’s allegations of debilitating symptoms and also noted inconsistent

information regarding daily activities in that she is not limited to the

extent that one would expect to be given her complaints of disabling

symptoms and limitations. She admitted she is able to perform tasks

associated with independent living. She performs light household chores,

such as laundry, handles her own personal care without assistance of

others, handles finances, shop in stores, drives a vehicle, and assists in

the care of her disabled brother. (Tr. 342-52). The ALJ found that these


                                     22
          Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 23 of 24




abilities support the residual functional capacity set forth above and were

quite     inconsistent   with    her   allegations   of   totally   debilitating

impairments.

     Finally, Peters argues that the ALJ erred by assigning too much

weight to the opinion of consultative examiner, Ziba Monfared, M.D.,

whose opinions were not reflective of her exertional limitations. (Doc. 13,

at 20).

     Here, the ALJ noted that he gave significant weight to the opinion of

Dr. Monfared that Peters was capable of:

              frequently lifting one hundred pounds and
              occasionally carrying one hundred pounds and
              frequently carrying fifty pounds and of standing
              and walking seven hours each and sitting eight
              hours. She can frequently use foot controls and can
              occasionally climb ladders and scaffolds, balance,
              or crawl with frequent climbing ramps and stairs,
              kneeling, or crouching. She can tolerate occasional
              exposure to heights and frequent exposure to
              moving mechanical parts and extreme cold.

(Tr. 959-75).

          In support, the ALJ stated that the objective medical records

support the limitations.          He stated that the objective clinical

examinations found generally normal strength and ranges of motion

with occasional restriction due to the pain that improved. He noted that

                                        23
      Case 3:19-cv-01672-JFS Document 15 Filed 11/19/20 Page 24 of 24




Peters received routine and conservative care that included medication

as well as injections that stabilized and improved her symptoms. As

stated above, he noted that Dr. Monfared’s examination was similar to

that of the treating providers, which showed normal strength and mild

decreases in range of motion despite her alleging extreme pain.

     Here, we find that the ALJ appropriately determined that Peters’s

allegations regarding the limiting effects of her condition were not

supported by the record evidence. The ALJ’s RFC is supported by record

evidence and by Peters’s own reported activities.

     An appropriate Order will follow.


                                  s/Joseph F. Saporito, Jr.
                                  JOSEPH F. SAPORITO, JR.
                                  U.S. Magistrate Judge
Dated: November 19, 2020




                                    24
